Citation Nr: 0425033	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  96-16 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1939 to 
September 1949 and from August 1950 to January 1951.  He died 
in May 1990, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 decision by the RO in New York, 
New York, which denied entitlement to dependency and 
indemnity compensation under 38 U.S.C.A. § 1151.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's death certificate reports that he died in 
May 1990; the immediate cause of death was cardiopulmonary 
arrest, due to or as a consequence of sepsis, due to or as a 
consequence of pulmonary tuberculosis.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause of death included, end stage renal disease, 
bleeding disorder secondary to end stage renal disease and 
thrombocytopenia. 

3.  At the time of the veteran's death, he was service-
connected for arthritis and a noncompensable rating was 
assigned, effective from February 1960.  

4.  The preponderance of the evidence indicates that the 
veteran's death was not proximately due to or the result of 
his service-connected disability.

5.  The veteran's death during the VA medical center (VAMC) 
admission was not proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA, or by an 
event not reasonably foreseeable.

6.  The controversy presented by the present case is not so 
novel or complex as to necessitate the opinion of an outside 
medical expert.


CONCLUSION OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2003).

2.  The criteria for DIC under 38 U.S.C.A. § 1151 are not 
met.  38 U.S.C.A. § 1151 (effective prior to October 1, 
1997)..

3.  The obtaining of an independent medical opinion is not 
warranted.  38 U.S.C.A. § 5109 (West 2002); 38 C.F.R. § 
20.901 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including, to 
obtain a medical opinion where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a)/§ 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In this case, the rating action of August 1995 was issued 
before the enactment of VCAA.  The Board finds that the RO 
has satisfied the notification requirements of the VCAA in 
this case.  By virtue of the October 1995 Statement of the 
Case and June 2002 correspondence from the RO, the appellant 
has been given notice of the information and/or medical 
evidence necessary to substantiate her claim.  

In particular, the Board notes evidence development letter 
dated in June 2002, in which the appellant was advised of the 
type of evidence necessary to substantiate her claim.  In 
that letter, the appellant was also advised of her and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the appellant and what evidence should 
be provided by VA.  

In May 2004, VA mailed correspondence to the appellant.  The 
letter was returned by the United States Postal Service 
stamped "deceased".  The Board has attempted to ascertain 
whether the appellant has died.  In August 2004, the 
appellant's representative, The American Legion, was 
contacted for any information the organization might have 
regarding the appellant.  In September 2004, they responded 
that they could not verify the appellant's death, and had no 
way of contacting her.  Inasmuch as there is no confirmation 
of the appellant's death, the Board will presume that she is 
still alive, and will proceed to adjudicate this claim on the 
merits.

Factual Background

The veteran served on active duty from September 1939 to 
September 1949 and from August 1950 to January 1951. Service 
medical records are silent for sepsis, pulmonary 
tuberculosis, end-stage renal disease, bleeding disorder 
secondary to end stage renal disease or thrombocytopenia. 

A VA medical examination was conducted in March 1960.  The 
diagnoses included tendonitis of the right knee, a history of 
back and left elbow pain, and hypertensive vascular disease.  
A May 1960 letter from a VA physician to the veteran's 
private doctor was to the effect that the VA medical 
examination found no pulmonary disease.

Medical records from years after service, including during 
1989 and 1990, show the veteran had many chronic ailments and 
he was repeatedly hospitalized for treatment.  Among his 
illnesses were degenerative joint disease, hypertensive 
vascular disease with chronic nephritis, end stage renal 
disease, chronic renal failure, anemia, and respiratory 
disorders.

In January 1989, the veteran was admitted to the VAMC for 
placement of an arterial venous fistula (shunt) in his left 
arm, for purposes of hemodialysis in the future as treatment 
of end stage renal disease.  He tolerated the procedure well, 
and was discharged the following day with instructions not to 
do heavy exercise with that arm.  

In October 1989, the veteran was admitted to the VAMC with 
complaints of shortness of breath, coughing and sneezing.  A 
subsequent VA X-ray study of the chest, performed in October 
1989, revealed apical scarring bilaterally with some cystic-
type changes in the upper lung zones with pleural base 
thickening involving the right upper lung zone.  The examiner 
opined that the possibility of mild failure could not be 
ruled out.  The veteran was given 3 units of PRBCs (packed 
red blood cells).  He was discharged 2 days later.  It was 
noted at the time that the veteran had not yet been dialyzed 
using the AV shunt.  

From November 1989 until his death in May 1990, the veteran 
was hospitalized at a VA Medical Center.  He had a history of 
end-stage renal disease, atrial fibrillation, adult onset 
diabetes mellitus, and osteoarthritis.  On admission, he was 
noted to have dyspnea on exertion, increased shortness of 
breath, and hemoptysis.  During hospitalization, an X-ray 
study of the chest in November 1989, revealed whiteout on the 
left with pleural effusion on the right.  Until December 1, 
1989, the veteran had a normal sinus rhythm with two episodes 
of atrial flutter, which resolved spontaneously.  

Another X-ray study of the chest, performed in early 
December, revealed right effusion.  The veteran was started 
on Aminophylline however, he became tachycardiac and the 
Aminophylline was stopped.  Also during hospitalization, the 
veteran developed gastrointestinal (GI) bleeding.  The GI 
bleeding was found to be secondary to renal insufficiency and 
thrombocytopenia.  The veteran experienced sporadic episodes 
of hematemesis and was eventually transferred from the 
critical care unit to the intensive care unit for a chest 
tube placement.  

In early January 1990, cultures of sputum revealed 
microbacteria and tuberculosis.  In early February 1990, the 
veteran fell on the floor and sustained a laceration to the 
top of his head.  A computed tomography (CT) scan of the head 
revealed a right internal capsule with basal gangular area 
infaracts of an undetermined age.  It was opined that 
tuberculosis might have disseminated the central nervous 
system.  

Also, in February 1990, the veteran experienced increased 
respiratory distress.  In mid-March the veteran's condition 
began to deteriorate.  Toward mid-May worsening acidosis was 
noted and the veteran became severely hypotensive.  The 
veteran died May 22, 1990, of cardiopulmonary arrest.    

The veteran's death certificate shows he died in the VAMC in 
May 1990, at age 70.   The document lists the immediate cause 
of death as cardiopulmonary arrest, due to or as a 
consequence of sepsis, due to or as a consequence of 
pulmonary tuberculosis.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause of death were listed as end stage renal disease, 
bleeding disorder secondary to end stage renal disease and 
thrombocytopenia. 

During a February 1992 travel Board hearing, the appellant 
testified that the VA did not properly treat the veteran for 
tuberculosis in approximately November 1989.

The appellant filed a claim in 1993 for DIC under 38 U.S.C.A. 
§ 1151.  She stated that the veteran's death was the fault of 
the VA because X-rays were incompetently read, follow-up 
treatment was never conducted and bedside therapy was never 
available. 

An August 1995 VA medical opinion was obtained from O. A. 
Lindefjeld, M.D., regarding the veteran's medical treatment 
at the VAMC between January 1989 and May 1990.  The examiner 
reviewed the veteran's claims file and all pertinent medical 
records.  He concluded that appropriate care was rendered to 
the veteran and it would not be appropriate to compensate the 
appellant under 38 U.S.C.A. § 1151.     

In the appellant's VA Form 9, submitted in April 1996, she 
suggested that an independent medical expert (IME) opinion be 
obtained in order to further corroborate her claim.

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  For a 
service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id. 

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

The appellant filed her claim for the veteran's cause of 
death in April 1993.  For claims under 38 U.S.C.A. § 1151 
filed prior to October 1, 1997, the original statute, in 
part, provides that:  

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as a result of hospitalization, medical 
or surgical treatment, or the pursuit of 
a course of vocational rehabilitation 
under chapter 31 of this title, awarded 
under any of the laws administered by the 
Secretary, or as a result of having 
submitted to an examination under any 
such law, and not the result of such 
veteran's own willful misconduct, and 
such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter and DIC 
under chapter 13 of this title shall be 
awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.  38 U.S.C.A. § 1151 
(effective prior to October 1, 1997).  

In VAOPGCPREC 5-2001 (February 2001), VA General Counsel held 
that: 
a.  Under the provisions of 38 U.S.C. 
§ 1151 applicable to claims filed prior 
to October 1, 1997, benefits may be paid 
for disability or death attributable to 
VA's failure to diagnose and/or treat a 
preexisting condition when VA provides 
treatment or an examination.  Disability 
or death due to a preexisting condition 
may be viewed as occurring "as a result 
of" the VA treatment or examination only 
if a physician exercising the degree of 
skill and care ordinarily required of the 
medical profession reasonably should have 
diagnosed the condition and rendered 
treatment which probably would have 
avoided the resulting disability or 
death.  

b.  The factual elements necessary to 
support a claim under section 1151 based 
on failure to diagnose or treat a 
preexisting condition may vary with the 
facts of each case and the nature of the 
particular injury and cause alleged by 
the claimant.  As a general matter, 
however, entitlement to benefits based on 
such claims would ordinarily require a 
determination that: (1) VA failed to 
diagnose and/or treat a preexisting 
disease or injury; (2) a physician 
exercising the degree of skill and care 
ordinarily required of the medical 
profession reasonably should have 
diagnosed the condition and rendered 
treatment; and (3) the veteran suffered 
disability or death which probably would 
have been avoided if proper diagnosis and 
treatment had been rendered. 

The evidence shows that when the veteran was admitted to the 
VAMC for the last time, he had symptoms of dyspnea on 
exertion, increased shortness of breath, and scanning 
hemoptysis.  His past medical history included end stage 
renal disease, atrial fibrillation, adult onset diabetes 
mellitus, and osteoarthritis.  Needless to say, the veteran 
was in poor health when admitted to the VAMC.  He died in May 
1990.

During the terminal VA hospitalization, the record reflects 
that the veteran was treated for his major cardiac, renal, 
and respiratory problems.

In August 1995, a VA examiner clearly noted, after a thorough 
review of the claims file, that the veteran was administered 
proper treatment during his various VA hospitalizations.  
There is no competent medical evidence to suggest that the 
proximate cause of the veteran's death was that (1) VA failed 
to diagnose and/or treat a preexisting disease or injury; (2) 
a physician exercising the degree of skill and care 
ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment; 
and (3) the veteran suffered disability or death which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered.  On the contrary, the evidence 
shows that the VA hospital monitored the veteran for all 
problems and complications, that it treated all disorders 
once they were detected.

The Board notes that in the appellant's VA Form 9, submitted 
in April 1996, she argued that an IME opinion is warranted in 
this case.  Under applicable criteria, when, in the opinion 
of the Board, additional medical opinion is warranted by the 
medical complexity or controversy involved in an appeal, the 
Board may obtain an advisory medical opinion from one or more 
independent medical experts who are not employed by the VA.  
See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) 
(2003).  The necessity of obtaining such an opinion is left 
to the discretion of the Board.  Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).

The Board notes that the appellant in Bielby "offered 
numerous medical treatises" in support of his claim.  7 Vet. 
App. at 263.  In this case, neither the appellant nor her 
representative has stated with any specificity why this case 
presents a complex or controversial medical problem.  Rather, 
the appellant appears to be merely seeking a medical opinion 
in support of her position that the veteran underwent 
negligent treatment while under the care of the VAMC.  The 
appellant's own allegations that VA treatment caused the 
veteran's death lack probative value, since she is a layman 
and thus lacks competence to offer a medical opinion on 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, the evidence presented in this case does 
not identify such medical complexity or controversy for which 
an IME opinion is necessary at this time.  The medical 
evidence of record, including the VA medical opinion dated 
August 1995, is unequivocal in indicating that VA treatment 
did not cause the veteran's death.

As the preponderance of the evidence is against the claim for 
DIC under 38 U.S.C.A. § 1151, the benefit-of-the-doubt rule 
is inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



